DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 15-16, 18-20, and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Knapp (US 4,596,352) in view of Walther et al. (DE-102006049624A1) (hereafter Walther).
With respect to claim 15, Knapp teaches a method for producing a tested weld joint produced in a welding plane S between contact elements (22), a compressing space (figures) being opened subsequent to a welding procedure executed in a welding position of the contact elements (22) in a compressing space (figures), which is delimited by a work surface of a sonotrode (20) transmitting ultrasonic oscillations and a counter-surface of a counter-electrode (18) in a first axial direction at two opposing sides and by opposing delimiting elements in a 
With respect to claim 15, Knapp does not teach a test head disposed outside of the compressing space during the welding procedure, which is executed during the welding mode of the device and in which the compressing space is closed by the sonotrode, is brought into a position within the open compressing space in a test mode of the device, in which the compressing space is open, in order to execute a test procedure subsequent to the welding procedure, a contact element of the weld joint remaining in the welding position being subjected to a shear force in the direction of an advancing axis of the test head in order to execute the test procedure and the other contact element being retained on the counter-surface in a fixating manner in the opposite direction of the advancing device of the test head; and the test procedure is executed depending on at least one process parameter (broadest reasonable interpretation) determined during the welding procedure.
However, Walther teaches a test head disposed outside of the compressing space during the welding procedure, which is executed during the welding mode of the device and in which the compressing space is closed by the sonotrode, is brought into a position within the open compressing space in a test mode of the device, in which the compressing space is open, in order to execute a test procedure subsequent to the welding procedure, a contact element of the weld joint remaining in the welding position being subjected to a shear force in the direction of an advancing axis of the test head in order to execute the test procedure and the other contact element being retained on the counter-surface in a fixating manner in the opposite direction of the advancing device of the test head (abstract; figures; and machine translation).  Note that when the test head of Walther is incorporated into the apparatus of Knapp the orientation of the test device within the compression space of Knapp will be intrinsically satisfied.  In addition, Walther teaches the test procedure is executed depending on at least one 
At the time the claimed invention was filed it would have been obvious to one of ordinary skill in the art to utilize the shear testing head of Walther in the apparatus of Knapp in order to determine the quality of the ultrasonic bond.
With respect to claim 16, Walther teaches that in order to execute the test procedure the test head is pivoted (figures 1-2) from a position disposed above the lateral slider element in the welding mode of the device to a test position in the open compressing space to execute the test procedure in the test mode of the device (abstract; and figures). 
With respect to claim 18, Walther teaches that a force transmission device of the test head is displaced so as to stop at the contact element and the force is increased to execute the test procedure (figures; and machine translation).
With respect to claim 19, Walther teaches that the advancing device of the test head is provided with a path measuring device in such a manner that the advancing path of the test head is measured while the force is increased (figures; and machine translation).
With respect to claim 20, Walther teaches that a contact element (12) is marked with a test marking (deformation/pressure mark) while the test procedure is being executed (figures; and machine translation) (figures; and machine translation). 
With respect to claim 22, Walther teaches that during the test procedure, the force exerted via the test head is measured and/or the advancing path of the test head is measured and in that a reshaping of a contact element for producing a mechanical joint between the contact element and a wire conductor, which is connected to the contact element, by a reshaping device (deformation device) acting upon the contact element and is suppressed when a test force defined as a target value has fallen below or an advancing path defined as a maximal path be exceeded (figures; and machine translation).

Allowable Subject Matter
Claims 1, 3-14, and 22 are allowed.
Claim 21 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed 3/1/21 have been fully considered but they are not persuasive.
The applicant respectfully submits that the Walther reference fails to provide any indication that a test procedure may be executed depending on a test parameter derived during the welding procedure. As indicated on page 7 of Applicant’s specification, the test procedure is only to be performed if there is an indication that the quality of the welding connection may be jeopardized. For example, a compromise of the welding connection could occur if a relevant process parameter being monitored during the welding procedure is detected to be outside of a particular range.  As further provided in the specification, the welding time may be a specifically relevant parameter which indicates when a connection is jeopardized, as welding times which are too short may be insufficient to achieve a high-quality connection. Thus, when a welding time parameter is too short, there is a certain probability that the welding connection may fail when performing the test procedure. In contrast, if there is no parameter which indicates that a connection may be compromised, the testing procedure must be performed based on a fixed testing roster (i.e., every tenth welding connection) or simply performed randomly.  In Walther, no indication is provided to suggest that test procedures are conducted based on a specific parameter determined during the welding procedure.

“If the test procedure is executed depending on at least one process parameter determined during the welding procedure, the test can always be executed independently of a fixed testing roster, which, for example, intends a defined test frequency in such a manner that each n.sup.th terminal connection is tested, if significant deviations are detected in a process parameter. Such process parameters can be the power consumption of the sonotrode or of a converter connected to the sonotrode, the welding time or even a geometric parameter of the weld joint, for example.” (Emphasis added by the examiner).
Accordingly, the claimed process parameter can simply be the geometry of the weld joint.  Walther clearly forms a bond/weld joint with a geometry.  Since the shear/pull test is performed subsequent to the bond connection, the subsequent test is intrinsically executed depending on weld geometry determined during the welding procedure.  Also, note that lines 214-215 of the translation of Walther state that “both a shear test, as described above, and a pull test can be carried out in order to detect all possible error patterns in the bond connection”.  The error patterns of the bonded connection are geometric parameters of the weld joint.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KILEY SHAWN STONER whose telephone number is (571)272-1183.  The examiner can normally be reached on Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 571-272-3458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KILEY S STONER/            Primary Examiner, Art Unit 1735